internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et2 plr-112423-02 date date legend v w x y z retirement make-up plan thrift make-up plan industry ruling a ruling b ruling c ruling d date date selected officers dear this is in reply to your request for a ruling concerning whether the supplemental non- qualified defined benefit pension_plan supplemental plan maintained for the benefit of selected officers of z except w constitutes an exempt_governmental_deferred_compensation_plan for purposes of sec_3121 and sec_3121 of the internal_revenue_code the code facts y and z are an integral part of x v and w are included in z y and z are exempt from federal_income_tax under sec_501 of the code as corporation s organized under act of congress which are instrumentalities of the united_states y and z sponsor the following employee retirement plans for the benefit of their employees the retirement_plan for employees of x the retirement_plan the thrift_plan for employees of x the thrift_plan the retirement make-up plan for employees of x the retirement make-up plan the thrift make-up plan for employees of x the thrift make-up plan the supplemental retirement_plan for selected officers of z except w supplemental plan the retirement_plan thrift_plan retirement make-up plan and thrift make-up plan have all been ruled exempt governmental deferred_compensation plans for purposes of sec_3121 and sec_3121 of the code see ruling d your request for a ruling concerns only the supplemental plan specifically you have requested a ruling that the supplemental plan is an exempt_governmental_deferred_compensation_plan within the meaning of sec_3121 of the code and accordingly payments to or on behalf of a participant under such plan are not wages for purposes of employment_taxes under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa the supplemental plan is an unfunded non-qualified defined benefit pension_plan established by y and z for the benefit of selected officers the supplemental plan benefits are offset by any benefits paid under the retirement_plan and retirement make-up plan no benefit is payable until the participant’s retirement or death if earlier law sec_3121 of the code provides for purposes of fica that the term wages means all remuneration for employment unless specifically excepted sec_3121 of the code provides that the term wages does not include any payment made to or on behalf of an employee or his beneficiary under or to an exempt_governmental_deferred_compensation_plan as defined in sec_3121 of the code sec_3121 of the code defines an exempt_governmental_deferred_compensation_plan as any plan providing for deferral of compensation established and maintained for its employees by the united_states by a state or political_subdivision thereof or by an agency_or_instrumentality of any of the foregoing such term shall not include - any plan to which code sec_83 sec_402 sec_403 sec_457 or sec_457 applies any annuity_contract described in code sec_403 and the thrift_savings_fund within the meaning of subchapter iii of chapter of title united_states_code none of the following code sections apply to the supplemental plan b c a f or b the plan is not the thrift_savings_fund within the meaning of subchapter iii of chapter of title united_states_code sec_3121 provides special timing rules for the application of fica to non- qualified_deferred_compensation_plans however sec_3121 does not apply to amounts that are excluded from wages for fica purposes see eg sec_31 v - a v sec_3121 provides that for purposes of sec_3121 the term non- qualified_deferred_compensation_plan means any plan or other arrangement for deferral of compensation other than a plan described in a sec_31 v b of the treasury regulations states that a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable to or on behalf of the employee in a later year an employee does not have a legally binding right to compensation if that compensation may be unilaterally reduced or eliminated by the employer after the service creating the right to the compensation has been performed for this purpose compensation is not considered subject_to unilateral reduction or code sec_457 and sec_457 apply only to deferred_compensation plans of an eligible_employer code sec_457 includes within the definition of eligible_employer a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from tax under this subtitle because z and y are governmental units but not of a state or political_subdivision of a state they are not eligible employers and neither sec_457 nor sec_457 applies in addition neither the retirement make-up plan nor the thirft make-up plan is a qualified_governmental_excess_benefit_arrangement described in sec_415 of the code therefore this ruling should not be interpreted to suggest any answer on the issue of whether a plan under sec_457 sec_457 or sec_415 maintained by a state_or_local_government is subject_to fica elimination merely because it may be reduced or eliminated by operation of the objective terms of the plan and an employee does not fail to have a legally binding right to compensation merely because the amount of compensation is determined under a formula that provides for benefits to be reduced due to investment losses sec_3306 of the code provides for purposes of futa that the term wages means all remuneration for employment unless specifically excepted sec_3306 of the code provides that the term wages does not include any payment made to or on behalf of an employee or his beneficiary under or to an exempt_governmental_deferred_compensation_plan as defined in sec_3121 of the code discussion in order for the supplemental plan to be an exempt_governmental_deferred_compensation_plan within the meaning of sec_3121 of the code it must be a plan that provides for the deferral of compensation and must be established and maintained by an agency_or_instrumentality of the united_states deferral of compensation the supplemental plan provides for the deferral of compensation a participant has a legally binding right to benefits that accrue during a calendar_year but because each plan is unfunded such benefits are not actually or constructively received when accrued see eg revrul_69_650 1969_2_cb_106 participants are not entitled to payment of their accrued_benefits until either their retirement or termination of employment participants also have a legally binding right to their plan benefits upon accrual under the supplemental plan a participant's accrued_benefit cannot be unilaterally reduced or eliminated by an employer except that the objective terms of the plan provide that unvested benefits are forfeited upon termination of employment additionally benefits under the supplemental plan can be reduced to reflect investment losses for purposes of determining whether a plan provides for a deferral of compensation benefit forfeitures or reductions pursuant to objective plan vesting provisions and account reductions due to investment losses are expressly permitted under the treasury regulations without causing a participant to fail to have a legally binding right to those benefits see eg sec_31_3121_v_2_-1 thus the supplemental plan provides for the deferral of compensation_for employment_tax purposes united_states agency_or_instrumentality in order to be classified as an exempt_governmental_deferred_compensation_plan the supplemental plan must be established and maintained by an agency_or_instrumentality of the united_states for the benefit of such agency's or instrumentality's employees the supplemental plan was established by y and z and is maintained jointly for the benefit of selected officers the service utilizes certain factors in determining whether an entity is a government agency_or_instrumentality see eg revrul_57_128 1957_1_cb_311 providing factors to be considered in determining whether an organization is an instrumentality of a state or political_subdivision for purposes of code sec_3121 and revrul_89_49 1989_1_cb_117 providing factors to be considered in determining whether an organization is an agency_or_instrumentality of a government for purposes of code sec_414 these factors include whether the government exercises control and supervision over the organization whether there is specific_legislation creating the organization and the source of operating funds of the organization the service has consistently ruled that the components of z are instrumentalities of the united_states see eg ruling a ruling b and ruling c on date the service ruled that w is an instrumentality of the united_states and the retirement_plan and thrift_plan maintained for employees of w are governmental plans for purposes of sec_414 of the code additionally on date the service ruled that the thrift make-up plan and the retirement make-up plan are exempt governmental deferred_compensation plans see ruling d sec_414 of the code defines a governmental_plan as a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing y was created by an act of congress to perform governmental functions the president with the advice and consent of the senate appoints its members and it must regularly report to and consult with the full congress further congress has delegated to y broad powers that are inherently governmental in nature including the power to promulgate and enforce certain federal industry regulations and assess civil penalties that are payable to the united_states x is required to submit reports to congress including an annual report of its operations and weekly reports indicating the condition of z in addition the financial accounts of y are subject_to audit by the general accounting office although y is not funded through congressionally appropriated funds it is funded through profits of z which after payment of statutory dividends to members of z are otherwise earmarked for the united_states treasury the components of z were established under an act of congress as separate corporate entities z performs governmental functions such as performing industry services for the federal government and conducting examinations and inspections of certain industry institutions z is subject_to the oversight of y y appoints one-third of the directors of z and approves the compensation of all directors officers and employees of z based on the foregoing we conclude that y and z including v are instrumentalities of the united_states for purposes of sec_3121 of the code accordingly the supplemental plan is an exempt_governmental_deferred_compensation_plan within the meaning of sec_3121 of the code and payments to or on behalf of the participants in such a plan are not wages for purposes of fica and futa in addition sec_3121 does not apply to amounts deferred under the supplemental plan this ruling is directed only to y the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government
